UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULES 13a-16 or 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF For the month of February, 2009 GRUPO TELEVISA, S.A.B. (Translation of registrant’s name into English) Av. Vasco de Quiroga No. 2000, Colonia Santa Fe 01210 Mexico, D.F. (Address of principal executive offices) (Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F.) Form 20-F x Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes No x (If “Yes” is marked indicate below the file number assigned to the registrant in connection with Rule 12g-3-2(b): 82.) MEXICAN STOCK EXCHANGE STOCK EXCHANGE CODE: TLEVISAQUARTER:04YEAR:2008 GRUPO TELEVISA, S.A.B. BALANCE SHEETS AS OF DECEMBER 31,2 CONSOLIDATED (Thousands of Mexican Pesos) Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR S Amount % Amount % s01 TOTAL ASSETS 122,884,805 100 98,703,476 100 s02 CURRENT ASSETS 68,669,662 56 51,973,333 53 s03 CASH AND SHORT-TERM INVESTMENTS 41,904,331 34 27,304,896 28 s04 ACCOUNTS AND NOTES RECEIVABLE (NET) 18,199,880 15 17,294,674 18 s05 OTHER ACCOUNTS AND NOTES RECEIVABLE (NET) 2,457,520 2 2,728,917 3 s06 INVENTORIES 4,955,472 4 3,988,677 4 s07 OTHER CURRENT ASSETS 1,152,459 1 656,169 1 s08 LONG-TERM ASSETS 3,348,610 3 8,115,584 8 s09 ACCOUNTS AND NOTES RECEIVABLE (NET) 0 0 0 0 s10 INVESTMENT IN SHARES OF NON-CONSOLIDATED SUBSIDIARIES AND ASSOCIATES 2,298,977 2 5,555,214 6 s11 OTHER INVESTMENTS 1,049,633 1 2,560,370 3 s12 PROPERTY, PLANT AND EQUIPMENT (NET) 30,082,290 24 25,171,331 26 s13 LAND AND BUILDINGS 16,046,241 13 15,126,689 15 s14 MACHINERY AND INDUSTRIAL EQUIPMENT 36,305,262 30 28,120,276 28 s15 OTHER EQUIPMENT 4,987,266 4 4,246,509 4 s16 ACCUMULATED DEPRECIATION 28,321,448 23 22,750,195 23 s17 CONSTRUCTION IN PROGRESS 1,064,969 1 428,052 0 s18 INTANGIBLE ASSETS AND DEFERRED CHARGES (NET) 12,072,166 10 8,098,667 8 s19 OTHER ASSETS 8,712,077 7 5,344,561 5 s20 TOTAL LIABILITIES 75,600,129 100 58,053,176 100 s21 CURRENT LIABILITIES 12,611,688 17 8,252,880 14 s22 SUPPLIERS 6,396,645 8 4,457,519 8 s23 BANK LOANS 2,283,175 3 488,650 1 s24 STOCK MARKET LOANS 0 0 0 - s103 OTHER LOANS WITH COST 138,806 0 97,696 0 s25 TAXES PAYABLE 830,073 1 684,497 1 s26 OTHER CURRENT LIABILITIES WITHOUT COST 2,962,989 4 2,524,518 4 s27 LONG-TERM LIABILITIES 37,852,746 50 25,468,521 44 s28 BANK LOANS 9,390,239 12 9,194,658 16 s29 STOCK MARKET LOANS 27,289,650 36 15,238,729 26 s30 OTHER LOANS WITH COST 1,172,857 2 1,035,134 2 s31 DEFERRED LIABILITIES 18,688,012 25 19,810,238 34 s32 OTHER NON-CURRENT LIABILITIES WITHOUT COST 6,447,683 9 4,521,537 8 s33 STOCKHOLDERS' EQUITY 47,284,676 100 40,650,300 100 s34 MINORITY INTEREST 5,242,532 11 3,611,187 9 s35 MAJORITY INTEREST 42,042,144 89 37,039,113 91 s36 CONTRIBUTED CAPITAL 14,608,894 31 14,815,514 36 s79 CAPITAL STOCK 10,060,950 21 10,267,570 25 s39 PREMIUM ONISSUANCE OF SHARES 4,547,944 10 4,547,944 11 s40 CONTRIBUTIONS FOR FUTURE CAPITAL INCREASES 0 0 0 0 s41 EARNED CAPITAL 27,433,250 58 22,223,599 55 s42 RETAINED EARNINGS AND CAPITAL RESERVES 32,073,325 68 35,671,617 88 s44 OTHER ACCUMULATED COMPREHENSIVE RESULT 668,352 1 (5,508,952) (14) s80 SHARES REPURCHASED (5,308,427) (11) (7,939,066) (20) BALANCE SHEETS BREAKDOWN OF MAIN CONCEPTS CONSOLIDATED (Thousands of Mexican Pesos) Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR S Amount % Amount % s03 CASH AND SHORT-TERM INVESTMENTS 41,904,331 100 27,304,896 100 s46 CASH 35,106,060 84 25,479,541 93 s47 SHORT-TERM INVESTMENTS 6,798,271.0 16 1,825,355 7 s07 OTHER CURRENT ASSETS 1,152,459 100 656,169 100 s81 DERIVATIVE FINANCIAL INSTRUMENTS 46,588 0 2,909 0 s82 DISCONTINUED OPERATIONS 0 0 0 0 s83 OTHER 1,105,871 96 653,260 100 s18 INTANGIBLE ASSETS AND DEFERRED CHARGES (NET) 12,072,166 100 8,098,667 100 s48 DEFERRED EXPENSES (NET) 5,069,308 42 4,120,390 51 s49 GOODWILL 7,002,858 58 3,978,277 49 s51 OTHER 0 0 0 0 s19 OTHER ASSETS 8,712,077 100 5,344,561 100 s85 DERIVATIVE FINANCIAL INSTRUMENTS 2,316,560 27 53,527 0 s50 DEFERRED TAXES 0 0 0 0 s104 BENEFITS TO EMPLOYEES 0 0 0 0 s86 DISCONTINUED OPERATIONS 0 0 0 0 s87 OTHER 6,395,517 73 5,291,034 99 s21 CURRENT LIABILITIES 12,611,688 100 8,252,880 100 s52 FOREIGN CURRENCY LIABILITIES 5,984,666 47 3,293,775 40 s53 MEXICAN PESOS LIABILITIES 6,627,022 53 4,959,105 60 s26 OTHER CURRENT LIABILITIES WITHOUT COST 2,962,989 100 2,524,518 100 s88 DERIVATIVE FINANCIAL INSTRUMENTS - - 191,073 8 s89 ACCRUED INTEREST 439,777 15 307,814 12 s68 PROVISIONS 0 0 0 0 s90 DISCONTINUED OPERATIONS 0 0 0 0 s58 OTHER CURRENT LIABILITIES 2,323,219 78 1,770,057 70 s105 BENEFITS TO EMPLOYEES 199,993 7 255,574 10 s27 LONG-TERM LIABILITIES 37,852,746 100 25,468,521 100 s59 FOREIGN CURRENCY LIABILITIES 27,852,746 74 14,306,061 56 s60 MEXICAN PESOS LIABILITIES 10,000,000 26 11,162,460 44 s31 DEFERRED LIABILITIES 18,688,012 100 19,810,238 100 s65 NEGATIVE GOODWILL 0 0 0 0 s67 OTHER 18,688,012 100 19,810,238 100 s32 OTHER NON-CURRENT LIABILITIES WITHOUT COST 6,447,683 100 4,521,537 100 s66 DEFERRED TAXES 2,265,161 35 1,272,834 28 s91 OTHER LIABILITIES IN RESPECT OF SOCIALINSURANCE 352,390 5 314,921 7 s92 DISCONTINUED OPERATIONS 0 0 0 0 s69 OTHER LIABILITIES 3,830,132 59 2,933,782 65 s79 CAPITAL STOCK 10,060,950 100 10,267,570 100 s37 CAPITAL STOCK (NOMINAL) 2,378,506 24 2,427,353 24 s38 RESTATEMENT OF CAPITAL STOCK 7,682,444 76 7,840,217 76 s42 RETAINED EARNINGS AND CAPITAL RESERVES 32,073,325 100 35,671,617 100 s93 LEGAL RESERVE 2,135,423 7 2,135,423 6 s43 RESERVE FOR REPURCHASE OF SHARES 0 0 1,240,869 3 s94 OTHER RESERVES 0 0 0 0 s95 RETAINED EARNINGS 22,134,250 69 24,212,862 68 s45 NET INCOME FOR THE YEAR 7,803,652 24 8,082,463 23 s44 OTHER ACCUMULATED COMPREHENSIVE RESULT 668,352 100 (5,508,952) 100 s70 ACCUMULATED MONETARY RESULTS 0 0 (35,186) 1 s71 RESULTS FROM HOLDING NON-MONETARY ASSETS 0 0 (2,637,316) 48 s96 CUMULATIVE RESULTS FROM FOREIGN CURRENCY TRANSLATION (967,983) (145) (1,348,579) 24 s97 CUMULATIVE RESULTS FROM DERIVATIVE FINANCIAL INSTRUMENTS 1,955 0 0 0 s98 CUMULATIVE EFFECT OF DEFERRED INCOME TAXES 0 0 (3,224,437) 59 s100 OTHER 1,634,380 245 1,736,566 (32) BALANCE SHEETS OTHERCONCEPTS CONSOLIDATED (Thousands of Mexican Pesos) Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR S Amount Amount s72 WORKING CAPITAL 56,057,974 43,720,453 s73 PENSIONSAND SENIORITY PREMIUMS 1,403,335 1,628,742 s74 EXECUTIVES (*) 40 33 s75 EMPLOYEES (*) 22,488 17,777 s76 WORKERS (*) 0 0 s77 OUTSTANDING SHARES (*) 328,392,764,076 329,960,194,941 s78 REPURCHASED SHARES (*) 19,570,248,555 25,148,885,190 s101 RESTRICTED CASH 0 0 s102 NET DEBT OF NON-CONSOLIDATED COMPANIES 1,391,927 1,002,543 (*) THESE CONCEPTS ARE STATED IN UNITS. STATEMENTS OF INCOME FROM JANUARY 1 TO DECEMBER 31, 2 CONSOLIDATED (Thousands of Mexican Pesos) Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR R Amount % Amount % r01 NET SALES 47,972,278 100 41,561,526 100 r02 COST OF SALES 25,221,943 53 20,835,387 50 r03 GROSS PROFIT 22,750,335 47 20,726,139 50 r04 GENERAL EXPENSES 7,622,528 16 6,245,243 15 r05 INCOME (LOSS) AFTER GENERAL EXPENSES 15,127,807 32 14,480,896 35 r08 OTHER INCOME AND (EXPENSE), NET (952,139) (2) (953,352) (2) r06 INTEGRAL RESULT OF FINANCING (830,882) (2) (410,214) (1) r12 EQUITYIN NET INCOME OF NON-CONSOLIDATED SUBSIDIARIES AND ASSOCIATES (1,049,934) (2) (749,299) (2) r48 NON-ORDINARY ITEMS 0 0 0 0 r09 INCOME BEFORE INCOME TAXES 12,294,852 26 12,368,031 30 r10 INCOME TAXES 3,564,195 7 3,349,641 8 r11 INCOME (LOSS) BEFORE DISCONTINUED OPERATIONS 8,730,657 18 9,018,390 22 r14 DISCONTINUED OPERATIONS 0 0 0 0 r18 NET CONSOLIDATED INCOME 8,730,657 18 9,018,390 22 r19 NET INCOME OF MINORITY INTEREST 927,005 2 935,927 2 r20 NET INCOME OF MAJORITY INTEREST 7,803,652 16 8,082,463 19 STATEMENTS OF INCOME BREAKDOWN OF MAIN CONCEPTS CONSOLIDATED (Thousands of Mexican Pesos) Final
